Citation Nr: 0426065	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  03-02 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim for service 
connection for meniere's disease, to include a claim for 
entitlement to service connection as secondary to vincent's 
angina with tonsillitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from May 1944 to January 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Winston 
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The August 2002 rating decision and the statement of the case 
(SOC) frame meniere's disease and vincent's angina with 
tonsillitis as two separate issues.  In view of the history 
of this claim, however, the Board has framed the issue as set 
forth above.  As set forth below in the remand, the Board 
deems a remand appropriate to address an inextricably 
intertwined issue.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).

During the initial review of this case, the Board noted that 
the veteran's National Service Organization (NSO) had not 
reviewed the case file, and the Board referred the case file 
for that purpose in January 2004.  In September 2004, the NSO 
submitted a written presentation on behalf of the veteran.  
Other administrative matters were considered during that 
time.

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), imposes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
a duty to notify the claimant what information and evidence, 
if any, the claimant is to provide, what evidence VA will 
attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003).

The RO provided the veteran with notice of the provisions of 
the VCAA and VA's obligations under it in a June 2002 letter.  
In the portion of the letter which informed the veteran of 
the evidence necessary to substantiate his claim, the letter 
informed the veteran that, because his claim for service 
connection for meniere's disease and vincent's angina with 
tonsillitis due to exposure to mustard gas were previously 
denied, the veteran had to submit new and material evidence 
in order to reopen the claim.  The August 2002 rating 
decision which denied the veteran's claim, however, does not 
even reflect a discussion of the veteran's claim of having 
been exposed to mustard gas.  This also is the case with the 
SOC.  The rating decision and the SOC detail the case on the 
same basis as previously adjudicated and affirmed both by the 
Board and the then Court of Veterans Appeals.

The Board finds that the veterans claim for service 
connection for meniere's disease and vincent's angina with 
tonsillitis due to exposure to mustard gas, though denied on 
the basis of new and material evidence, was not in fact 
properly adjudicated in the first instance.  A brief 
chronology is set forth below.

A December 1990 Board decision affirmed the denial of service 
connection for meniere's disease.  Although the issue of the 
decision was listed as entitlement to service connection for 
meniere's disease, the veteran's contention was that the 
several episodes of tonsillitis documented in his service 
medical records (SMRs) represented the initial symptomatology 
of meniere's disease.  The Board rejected this contention and 
found that the veteran's tonsil infections were acute and 
transitory episodes which resolved during his active service 
and denied service connection for meniere's disease as first 
manifesting several years after service.  The U.S. Court of 
Veterans Appeals (Court) affirmed the Board's decision in a 
July 1993 decision.

While the veteran's initial claim was pending before the 
Court, in May 1993 he filed a claim for service connection 
based on his assertion that he was exposed to mustard gas 
while in active service.  In May 1993, the RO provided the 
veteran a letter which asked him to provided the specifics of 
his exposure to mustard gas and any other information which 
would assist the RO in developing his claim.  The veteran 
responded in a June 1993 statement which related his exposure 
occurred during training in September 1944 or October 1944 
via exposure in a gas chamber which tested the speed with 
which a gas mask could be donned.  The RO requested the 
National Personnel Records Center (NPRC) to provided any 
records of mustard gas exposure which related to the veteran.  
The NPRC responded in September 1993 by providing a document 
from the veteran's personnel records which reflects that he 
received chemical warfare training in May 1944.  No specifics 
of the training are provided.

The veteran sought assistance from then Senator Jesse Helms.  
His October 1993 letter to Senator Helms asserts that his 
meniere's disease was caused by his recurring infections of 
his tonsils, and that he wanted VA to reconsider his claim 
under "Rule 35."  Senator Helms referred this letter to the 
RO.  In a November 1993 letter, the RO asked the veteran to 
identify the disability he was claiming as due to his 
exposure to mustard gas.  A November 1993 deferred rating 
decision in the claim file reflects that the RO viewed the 
veteran's claim as a potential request for reconsideration of 
the Board's December 1990 decision, and that the veteran's 
claim possibly should be returned to the Board.

The veteran responded to the RO's November 1993 letter that 
same month.  He related that he was claiming that his 
exposure to mustard gas either caused his "disorder" or was 
a contributing cause.  He did not name his disorder but 
listed the symptoms he experienced, such as equilibrium and 
respiratory problems, nausea, and blackouts.

A January 1994 deferred rating decision reflects that the RO 
considered the evidence submitted by the veteran as 
duplication of the evidence already of record, and that he be 
informed that he must submit new and material evidence to 
reopen his claim.  A January 1994 RO letter to the veteran 
informed the veteran of this and advised that he must submit 
new and material evidence as soon as possible.  A May 1994 RO 
letter informed the veteran that his claim was denied due to 
his failure to submit new and material evidence.  In an April 
2002 letter, the veteran essentially applied to reopen his 
claim by asserting that the May 1994 letter of denial did not 
even mention gas or otherwise adjudicate his claim based on 
exposure to mustard gas.

An August 2002 rating decision denied the veteran's claim.  
He submitted a timely NOD and substantive appeal.

The Board finds that the issue is not ready for appellate 
review, as additional development is required.  Although the 
RO initially started development of the veteran's claim, it 
was developed from a perspective of whether new and material 
evidence was available to reopen a previously denied claim 
for service connection, and the May 1994 letter reflects a 
denial on that basis.  The veteran's original claim, however, 
was for service connection based on his exposure to mustard 
gas, which should have been developed and adjudicated as an 
initial claim on an independent and direct basis, rather than 
in accordance with the stricter new and material evidence 
standard.  See 38 C.F.R. § 3.316 (2003).  The Board considers 
the veteran's claim for service connection on the basis of 
exposure to mustard gas as inextricably intertwined with any 
other basis for service connection.  See Harris v. Dirwinski, 
1 Vet. App. 180 (1991), which requires adjudication prior to 
addressing other bases.

Accordingly, the case is REMANDED for the following:

1.  The RO shall provide the veteran an 
appropriate VCAA notice letter properly 
tailored to address an initial claim for 
service connection based on exposure to 
mustard gas, to include how VA will 
assist him with the development of a 
claim based on exposure to mustard gas.

2.  After the above and all appropriate 
development are completed, the RO shall 
review any and all evidence obtained 
since the SOC in light of all the other 
evidence of record.  De novo 
consideration of the new claim should be 
undertaken as discussed above.  To the 
extent that the benefit sought on appeal 
remains denied, issue the veteran a 
supplemental SOC and, if all is in order, 
return the case to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



